Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election of Species I in the reply filed on 1/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12, 16, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Liang et al. (US 2010/0079790).
With respect to claims 1, 15 and 17 Liang et al. disclose an image formation device, image formation method executed by the image formation device, and a non-transitory recording medium storing a computer readable image formation program that controls an image formation device comprising: (e.g. fig. 1, item 100) comprising: a plurality of containers (e.g. trays 178) that contains a recording medium; an image former (e.g. item 170) that forms an image on the recording medium; and a hardware processor that determines the container that contains the recording medium on which an image is formed by the image former as a target container (e.g. paragraph 41, “input tray 178… identified” and/or “designated” targeted to be “associated with new print media”) from among the plurality of containers (e.g. item(s) 178-1 – 178-N)), wherein the hardware processor determines a priority container (e.g. paragraph 41, wherein the hardware processor determines priority based on sensor 195, the user, and/or priority logic item(s) “(i)”, “(ii)”, “(iii)” and/or “(iv)”) that finally contains a recording medium 
With respect to claim 2, Liang et al. further disclose wherein the hardware processor, before an execution instruction operation causing the image former to form an image is detected as a user operation input by a user (as discussed at least towards the end of paragraph 38), when a containing operation of containing the recording medium in any of the plurality of containers is detected as the user operation (e.g. paragraph 41, wherein detection by sensor 195 and/or priority logic item(s) “(i)”, “(ii)”, “(iii)” and/or “(iv)”), determines the container for which the containing operation is detected among the plurality of containers as the priority container (as discussed at least in paragraphs 39-41, 47 and/or 56). 
With respect to claim 3, Liang et al. further disclose wherein the hardware processor does not determine the priority container when a time in which the user operation is not detected is equal to or more than a predetermined time (e.g. paragraph 41, wherein priority is determined by sensor 195 and/or priority logic item(s) “(ii)”).
With respect to claim 4, Liang et al. further disclose wherein the hardware processor, when a containing operation of containing the recording medium in any of the plurality of containers is detected (e.g. paragraph 41, wherein detection by sensor 195 and/or priority logic item(s) “(i)”, “(ii)”, “(iii)” and/or “(iv)”) in a period of time from when log in of a user is detected to when log out is detected (as discussed at least in paragraph 28), determines the container for which the containing operation is detected among the plurality of containers as the priority container (as discussed at least in paragraphs 39-41, 47 and/or 56). 

With respect to claim 6, Liang et al. further disclose wherein the hardware processor detects the containing operation when detecting opening and closing of any of the plurality of containers (e.g. paragraph 41, wherein priority is determined by sensor 195 and/or priority logic item(s) “(ii)”). 
With respect to claim 7, Liang et al. further disclose further comprising: a conveyer that conveys the recording medium contained in the target container along a conveyance path (e.g. fig. 1, item 100 and/or the components thereof which contribute to conveyance); and a medium detector (e.g. sensor(s) 195)that detects a medium type of the recording medium conveyed along the conveyance path (as discussed at least by paragraphs 29-34), wherein the hardware processor determines the medium type detected by the medium detector (195) as a medium type of the recording medium contained in the priority container (as discussed above) when the medium detector (195) detects the medium type of the recording medium conveyed from the priority container by the conveyer (as shown at least by figs. 1 and/or 3-4, and/or as discussed at least in paragraphs 29-34, 39-42, 47 and/or 56). 
With respect to claim 8, Liang et al. further disclose wherein the hardware processor associates each of the plurality of containers (178) with the medium type of 
With respect to claim 13, Liang et al. further disclose wherein the hardware processor causes the image former (170 and/or 177) to form an image under an image formation condition specified with respect to the medium type of the recording medium on which an image is formed by the image former (as discussed at least in paragraph 34). 
With respect to claim 14, Liang et al. further disclose wherein the hardware processor detects a size of the recording medium contained in the plurality of containers (178), and the hardware processor determines an image formation condition on the basis of the size of the recording medium on which an image is formed by the image former (as discussed at least in paragraph(s) 19, 28, 48 and/or 34). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed 
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW